I dissent. The record shows the plaintiff, upon whose testimony this case must stand in the main, is an incredible witness. His letters regarding his debt for rent, his deliberate statement to the Federal Government as to his rate of wages and his employer, naming *Page 421 
Forsberg, is such that it is clearly unjust to permit such a verdict to stand.
BURKE, J. (on reargument). A reargument was granted in this case and after reconsideration we adhere to the opinion originally filed.
NUESSLE, Ch. J., and MORRIS and CHRISTIANSON, JJ., concur.
BURR, J. I dissent on grounds heretofore stated.